Title: 4th.
From: Adams, John Quincy
To: 


       Attended meeting all day. It was very uncomfortable, the weather being so warm, and we are crowded there so thick. The Parson for our Comfort was very short. In the forenoon he preach’d from I Ep: John V. 11. And this is the record, That God, hath given to us eternal Life, and this Life is in his Son, and in the afternoon from, I Corinthians VII. 31. And they that use this world, as not abusing it: for the fashion of this world passeth away.
      